                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

SAM KINNEY, III                                                               PLAINTIFF
ADC #142798

v.                         CASE NO. 5:19-CV-00334 BSM

DREW COUNTY JAIL, et al.                                                   DEFENDANTS

                                         ORDER

       The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Beth Deere [Doc. No. 16] has been received, and after carefully reviewing the entire

record, the RD is adopted. This case is dismissed without prejudice, based on Kinney’s

failure to prosecute and his failure to comply with the January 23, 2020 order [Doc. No. 14].

       IT IS SO ORDERED this 16th day of March 2020.



                                                    UNITED STATES DISTRICT JUDGE
